IN THE COURT OF APPEALS OF IOWA

                                     No. 16-0321
                                  Filed April 6, 2016


IN THE INTEREST OF W.S. AND D.S.,
Minor Children,

L.H., Mother,
Appellant,

W.S., Father,
Appellant.
________________________________________________________________

          Appeal from the Iowa District Court for Jasper County, Steven J.

Holwerda, District Associate Judge.



          The mother appeals from an order (1) denying the guardian ad litem’s

petition to terminate the parental rights of the father of her two children and (2)

granting the State’s motion for a bridge order. AFFIRMED.



          Meegan M. Keller of Keller Law Office, P.C., Altoona, for appellant mother.

          Nicholas A. Bailey of Bailey Law Firm, P.L.L.C., Altoona, for appellee

father.

          Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

          Andrew J. Tullar of Tullar Law Firm, P.L.C., Des Moines, for minor

children.



          Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                                2


MCDONALD, Judge.

          This case was initiated in March 2013 when W.S. and D.S. were removed

from their mother, Lindy’s, care due to Lindy’s heroin use. The children were

placed with their father, William. The children were removed from William’s care

in February 2014 and placed with a relative after William tested positive for

methamphetamine. In May 2015, the children were returned to the custody and

care of their mother after she had established sobriety and the ability to care for

the children. Although the children had been returned to the custody and care of

their mother, the case remained open. In October 2015, the State filed a motion

for a bridge order.1         The motion was supported by the Iowa Department of

Human Services (hereinafter “IDHS”) and William. In response, the guardian ad

litem filed a petition to terminate William’s parental rights pursuant to Iowa Code

section 232.116(1)(e) and (f). Following a contested hearing, the juvenile court

granted the motion for entry of a bridge order and denied the guardian ad litem’s


1
    Under Iowa Code 232.103A (2015),
         [t]he juvenile court may close a child in need of assistance case by
         transferring jurisdiction over the child's custody, physical care, and
         visitation to the district court through a bridge order, if all of the following
         criteria are met:
         a. The child has been adjudicated a child in need of assistance in an
         active juvenile court case, and a dispositional order in that case is in
         place.
         b. Paternity of the child has been legally established, including by
         operation of law due to the individual's marriage to the mother at the time
         of conception, birth, or at any time during the period between conception
         and birth of the child, by order of a court of competent jurisdiction, or by
         administrative order when authorized by state law.
         c. The child is safely placed by the juvenile court with a parent.
         d. There is not a current district court order for custody in place.
         e. The juvenile court has determined that the child in need of assistance
         case can safely close once orders for custody, physical care, and
         visitation are entered by the district court.
         f. A parent qualified for a court-appointed attorney in the juvenile court
         case.
                                         3


petition for the termination of William’s parental rights. The mother timely filed

this appeal, contending the juvenile court should have terminated the father’s

rights, should not have entered the bridge order, or, in the alternative, should not

have denied her request for sole custody.

       “In termination of parental rights cases, we review the proceedings de

novo.” In re M.W., ___ N.W.2d ___, 2016 WL 852001, at *5 (Iowa 2016). “There

must be clear and convincing evidence of the grounds for termination of parental

rights.” Id. Evidence is “clear and convincing when there are no serious or

substantial doubts as to the correctness of conclusions of law drawn from the

evidence.”   Id.    Our review of the juvenile court’s order follows the well-

established three-step analysis set forth in the code, which we need not repeat in

full herein. See Iowa Code § 232.116(1)-(3); M.W., ____ N.W.2d at ____, 2016
WL 852001, at *5.

       We agree with the juvenile court that the guardian ad litem failed to prove

the grounds authorizing the termination of the father’s parental rights pursuant to

section 232.116(1)(e). As relevant here, the petitioner was required to prove the

parent has “not maintained significant and meaningful contact with the child

during the previous six consecutive months. . . .” Iowa Code § 232.116(1)(e)(3).

Here, the father exercised regular visitation with the children during the relevant

time period and made an effort to communicate with the children when the

children were with their mother. There is strong evidence the mother interfered

with the father’s communication with the children.          For example, on one

occasion, the father messaged one of the children on Facebook. Immediately

thereafter, at the instruction of the mother, the father was blocked from the child’s
                                         4


Facebook account. The father testified he did not want to contact the children on

their respective cell phones because it might put the children in conflict with the

mother. Under these circumstances, we conclude the father has maintained

significant and meaningful contact with the children.

      The petitioner also failed to prove the grounds for termination of the

father’s parental rights pursuant to section 232.116(1)(f). As relevant here, the

petitioner was required to prove “that at the present time the child cannot be

returned to the custody of the child's parents as provided in section 232.102.”

Iowa Code § 232.116(1)(f)(4). “A child cannot be returned to the custody of the

child's parents under section 232.102 if by doing so the child would be exposed

to any harm amounting to a new child in need of assistance adjudication or

without remaining a child in need of assistance.” In re E.R., No. 14-1816, 2015
WL 162177, at *2 (Iowa Ct. App. Jan. 14, 2015). The mother argues the children

could not be returned to the father’s care because the father never progressed

past semi-supervised visits. The argument is spurious. The evidence showed,

and the juvenile court found, the father never progressed past semi-supervised

visits because the service providers interfered with the father’s visitation by not

leaving during the visitation period and not “allowing the parent and the child to

interact on their own without outside influences.” The juvenile court found this

was contrary to the court-ordered visitation. The juvenile court found the father

would have progressed to unsupervised visits at the time of the termination

hearing but for the service providers’ interference with the father’s visitation. We

agree with these findings and adopt them as our own. In addition, the evidence

showed the father had completed substance abuse treatment, demonstrated
                                          5


sobriety, and demonstrated the ability to provide for the children while in his care

without creating the risk of adjudicatory harm. There is not clear and convincing

evidence the children could not be returned to the father’s care at the time of the

termination hearing.

       Even if the grounds for termination had been proved, termination of the

father’s parental rights is not in the best interests of the children. When

considering the best interests of a child, we “give primary consideration to the

child's safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2). We consider both the long-term

and immediate interests. See In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

Insight into what the future likely holds for a child if returned to a parent is gained

from evidence of the parent's past performance because it may be indicative of

the quality of future care the parent is capable of providing. See In re A.B., 815
N.W.2d 764, 778 (Iowa 2012); J.E., 723 N.W.2d at 798. The children are age 13

and 11. They have had contact with their father throughout their lives, including

residing with him for one year after the children were removed from Lindy’s care.

There is a bond between the father and the children. The father poses no risk of

imminent harm to the children. Further, in the event there is a risk of harm to the

children, they are old enough to self-protect.

       With respect to the bridge order, the juvenile court’s decision to grant the

motion for a bridge order was well-reasoned and appropriate given the family’s

circumstances:
                                           6


      The Court acknowledges the difficulties in this case and the various
      concerns voiced by the Department, the mother, and the father.
      The parents have not shown the ability to get along with each other.
      The mother has not encouraged the father’s relationship or even
      contact with the children. The father has not cooperated with the
      Department and is still at semi-supervised visits. However, while
      these are all valid concerns, the Court does not believe that such
      concerns justify the juvenile court’s continued intervention in the
      lives of this family. The children are placed with the mother in an
      apparent safe and stable environment. The father is at semi-
      supervised visits so he has progressed to having some
      “unsupervised” contact with the children, and the Court believes he
      would be at completely unsupervised visits by this time if the parties
      had complied with the Court’s Order in May and initiated truly semi-
      supervised visits at that time. Further, the children are old enough
      to self-report any problems and have shown the willingness to do
      so. Life is not perfect nor is it always easy as this case
      demonstrates, yet the boys are safe, they have two parents who
      love them, and the Court does not believe that the Department has
      anything further to offer this family that they cannot get on their own
      or that cannot be achieved with an appropriate visitation Order. It is
      time for the parents to become adults and to accept responsibility
      for their children and the circumstances which they have created,
      and to set aside their own petty differences and to parent with the
      best interest of the children in mind.

The motion was supported by the State, by the service providers, and by the

father. We agree with the juvenile court’s findings and conclusions related to the

bridge order, and we adopt them as our own.

      The order of the district court is affirmed in its entirety.

      AFFIRMED.